Citation Nr: 1732889	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-26 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for loss of teeth.

2.  Entitlement to service connection for right ankle wound residuals.

3.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder not otherwise specified (NOS) with insomnia.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to July 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) (which granted service connection for anxiety disorder NOS with insomnia and assigned a 30 percent rating, effective September 10, 2010) and from a March 2012 rating decision of the Buffalo, New York RO (which determined that new and material evidence had not been received to reopen a claim of service connection for loss of teeth and denied service connection for right ankle wound residuals).  The record is now in the jurisdiction of the Buffalo RO.

[A December 2012 rating decision granted an increased 50 percent rating for the Veteran's anxiety disorder NOS with insomnia, effective September 20, 2010.  Because this award does not represent a total grant of benefits sought on appeal, the claim for an increased rating for this disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]

The Veteran's prior representative, a private attorney, withdrew representation through written statements in January 2015 (to the RO) and in March 2015 (to the Board).  The record does not contain any current executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative in these matters, and the Board proceeds with the understanding that the Veteran is appearing pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.






REMAND

The Veteran requested a Travel Board hearing for his claims on appeal, as indicated on an August 2013 VA Form 9 (for the issue of entitlement to a higher initial rating for anxiety disorder NOS with insomnia) and on a September 2013 VA Form 9 (for the issues of whether new and material evidence has been received to reopen a claim of service connection for loss of teeth and entitlement to service connection for right ankle wound residuals).  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016).

The record reflects that the RO mailed the Veteran letters (located in Virtual VA) in August 2014, November 2014, February 2015, September 2015, November 2015, February 2016, May 2016, August 2016, November 2016, and February 2017, each time notifying him that he had been placed on the list of persons wanting to appear for a Travel Board hearing.  Thereafter, on March 3, 2017, the RO mailed the Veteran a letter notifying him that Travel Board hearings would be taking place at the RO during the week of May 8, 2017 through May 12, 2017.  On March 13, 2017, the RO contacted the Veteran by telephone (as documented on a VA Form 27-0820), and he confirmed that he was available and desired to be scheduled for a Travel Board hearing during that week in May 2017.  On March 15, 2017, the RO mailed the Veteran a letter notifying him that his Travel Board hearing had been scheduled for May 8, 2017.  An electronic note in the Board's "Veterans Appeals Control and Locator System" (VACOLS) indicates that the Veteran failed to report to his scheduled hearing on that date.

On May 17, 2017, the Board mailed the Veteran a letter notifying him that his appeal had been formally placed on the Board's docket.  However, on May 19, 2017, the RO mailed the Veteran a letter (located in Virtual VA) notifying him that he had once again been placed on the list of persons wanting to appear for a Travel Board hearing.  This May 19, 2017 letter serves as the most recent correspondence that VA has sent to the Veteran.

Given that the RO placed the Veteran back on the list of persons requesting a Travel Board hearing after his May 8, 2017 hearing date had passed, and notified the Veteran of this fact only 11 days after he missed his originally scheduled hearing, the Board finds that the Veteran likely relied on the RO's assurance that his request for a Travel Board hearing is still active and pending.  Furthermore, there is nothing in the record to indicate that he ever withdrew his hearing request.  The Board finds that he is still entitled to such hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing addressing the issues of whether new and material evidence has been received to reopen a claim of service connection for loss of teeth, entitlement to service connection for right ankle wound residuals, and entitlement to an initial rating in excess of 50 percent for anxiety disorder NOS with insomnia.  The Veteran is to be notified by letter of the date, time, and place of that hearing.  These issues should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2016).

